Citation Nr: 0021825	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for residuals of a low 
back injury with limitation of motion, currently evaluated 
as 40 percent disabling.

2. Entitlement to an original rating in excess of 20 percent 
for residuals of a neck injury with severe limitation of 
motion from December 12, 1996 to June 26, 1998.

3. Entitlement to a rating in excess of 30 percent for 
residuals of a neck injury with severe limitation of 
motion from June 27, 1998.

4. Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1985 to 
January 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, that denied an 
increased evaluation for residuals of a low back injury and 
granted service connection for residuals of a neck injury and 
awarded a 20 percent evaluation.  In June 1999, the RO 
assigned a 30 percent evaluation to the veteran's service-
connected cervical disability, effective from June 27, 1998.

In an August 1998 Appeal to the Board of Veterans' Appeals 
(VA Form 9), the veteran appears to raise a claim of 
entitlement to service connection for residuals of 
intervertebral disc syndrome.  The matter is referred to the 
RO for appropriate consideration.


REMAND

The veteran asserts that the current manifestations of his 
service-connected cervical and low back disabilities are more 
severe than is represented by the assigned evaluations.  A 
preliminary review of the claims file indicates that the 
veteran last underwent VA spinal examination in October 1998.  
In order to assess the severity of his service-connected 
disorders, the RO repeatedly scheduled him for orthopedic and 
neurologic examinations.  However, since July 1999, four 
scheduled examinations were canceled by the VA clinic and the 
veteran canceled or failed, without explanation, to report 
for the same number of examinations.  In June 2000, he failed 
to report for magnetic resonance image appointments that were 
rescheduled twice and needed prior to having VA examinations. 

The law provides that, "When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a claim for increase, 
the claim shall be denied."  38 C.F.R. § 3.655(a)(b) (1999).  
The pertinent regulation further notes, "Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc."  Id.

Essentially, this regulation effectively precludes the Board, 
or the RO, from proceeding to adjudicate the claim on the 
merits if the veteran has failed to appear without good cause 
for a scheduled examination in connection with a claim for an 
increased rating.  Because the veteran's failure to report 
for the VA examinations is without explanation, it may be 
said that the veteran's absence was without good cause.  In 
addition, it should be noted that no evidence has been 
presented to rebut the presumption that the veteran was 
properly informed of the date and time of the examination.  
See Mason v. Brown, 8 Vet. App. 44, 53-55 (1995).  Therefore, 
the increased rating claims for the service-connected 
cervical and low back disorders could be denied.

The Board notes, however, that while the RO advised the 
veteran that without a complete examination, it was unable to 
make a fair and complete assessment of his current condition 
and his claim may be denied, the VA clinic canceled at least 
four scheduled VA examination appointments with the veteran.  
As such, the Board believes that it would be unfair to 
adjudicate the veteran's claims without providing him with 
one more opportunity to undergo VA examination.  Due process 
means fundamental fairness.  Austin v. Brown, 6 Vet. App. 
547, 551 (1994).

The Board additionally notes, however, that the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) has emphasized, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, it appears that the duty to assist has 
been frustrated by the veteran's failure to report for the 
examinations needed to produce evidence essential to his 
claims.

It is unfortunate that the Board must remand this case.  It 
is hoped that, when apprised of the regulation quoted above, 
the veteran will respond appropriately. 

Finally, the Board notes that, while the RO denied the 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities in the 
November 1997 decision, in the August 1998 VA Form 9, the 
veteran said that he had been unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities and had not had a gainful occupation 
for more than five months.  The Board construes the veteran's 
statement as a timely notice of disagreement.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999)(The notice of disagreement initiated 
review by the Board of the RO's denial of the claim and 
bestowed jurisdiction on the court; the Board should have 
remanded that issue to the RO, for issuance of a statement of 
the case.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should issue a statement of the 
case concerning the issue of 
entitlement to a total rating based 
upon individual unemployability due to 
service-connected disabilities.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue 
should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2000).

2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims since February 1997.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims 
file. 

3. The veteran must be given complete 
written notice advising him of the 
consequences of his failure to report 
for any examination, as well as a 
discussion of 38 C.F.R. § 3.655(b) 
(1999).  If he fails to report for any 
examination, this fact must be noted 
in the claims folder and a copy of the 
written notice of examination or 
refusal to report notice, whichever is 
applicable, must be associated with 
the claims folder.

4. Then, the veteran should be re-
scheduled for VA orthopedic and 
neurologic examinations to determine 
the current severity of his service-
connected low back and cervical 
disabilities.  All indicated studies 
should be done and all manifestations 
of current disability should be 
described in detail, including any 
neurologic residuals found to result 
from the service-connected residuals 
of the cervical and low back injuries.  
An opinion should be provided 
regarding whether pain due to the 
service-connected disabilities 
significantly limits functional 
ability during flare-ups or with 
extended use.  Voyles v. Brown, 5 Vet. 
App. 451, 453 (1993).  It should be 
noted whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  The examiner(s) also 
should indicate whether the affected 
joints exhibit weakened movement, 
excess fatigability or incoordination 
that can be attributed to the service-
connected disabilities.  Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
claims folder, including a copy of 
this remand, should be made available 
to the examiner(s) for review prior to 
the examination. The rationale for all 
opinions expressed should also be 
provided.

5. Thereafter, the RO should undertake 
any further development deemed 
necessary, in addition to that 
specified above, and then readjudicate 
the issues on appeal.  If action taken 
on the merits of the claims remains 
adverse to the veteran, he should be 
furnished a supplemental statement of 
the case concerning all evidence added 
to the record since the April 1999 
supplemental statement of the case, 
and he should be given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




